LandoN, J.:
By the renewal of the charter of the New York State Agricultural Society (Laws 1871, § 3, chap. 131), it is provided “that only life members of said society, who shall have become such at least thirty days prior to the election, and no other persons, shall be entitled to vote for officers of said society, but such life members shall be entitled to vote at all elections for officers thereof by proxy.” Any such member could, therefore, appoint his proxy and give him unlimited power “ to vote at all elections for officers thereof.” *
The resolution of the society sought to place a limit upon the power given by the member to his proxy. Such resolution being repugnant to the statute was void.. If the votes offered by the proxies had been received, the persons declared elected would have been defeated and the opposition ticket elected. Objection is now taken by the respondents to some of the powers of attorney. If we grant that the proof shows that the name of the proxy was left in blank by tlie' maker of the power, and the blank was filled by the holder of the proxy immediately before the election, a case might be presented in which the maker of the power might challenge its completeness. (Chauncey v. Arnold, 24 N. Y., 330; Dutchess, etc., R. R. Co., v. Mabbett, 58 id., 397; Burns v. Lynde, 6 Allen, 305.) In *582the absence, however, of any challenge by the maker of the power, the presumption obtains that the name of the proxy was written in the blank by the authority of such maker. (Matter of Cecil, 36 How. Pr., 477; Commercial Bank of Buffalo v. Kortright, 22 Wend., 348.) We need not inquire whether the votes offered by an agent of the proxy were admissible, since whether received or rejected, the result would not be changed.
The order should be reversed, with ten dollars costs and disbursements, and the motion to set aside the election and to order a new election granted, with ten dollars costs.
The order to be settled.
Learned, P. P.; Williams, J., concurred.
Order reversed, with ten dollars costs and printing disbursements, and motion to set aside election and to order new election granted, with ten dollars costs; order to be settled by LandoN, J.